DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s election/restriction filed on 02/08/2021.
Currently claims 1-11 are pending in the application.
Election/Restrictions
Applicant's election without traverse of Species B, Claims 1-3 and 5-11, in the reply filed on 02/08/2021 is acknowledged.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/03/2019 was filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0253675 A1 (Furukawa) and further in view of US 2005/0093812 A1 (Lee).
Regarding claim 1, Furukawa discloses, a display panel (1; Fig. 1; [0070]; i.e. liquid crystal display device) comprising a temperature control apparatus (7/8/heat dissipation; Fig. 1; [0071], [0028]; i.e. temperature sensor/control section/heat dissipation), the temperature control apparatus comprising: 
a temperature sensor (7; Fig. 1; [0071]; i.e. temperature sensor) in a non-display area (on backlight unit 11; Fig. 4; [0077]) of the display panel (1), 
wherein the temperature sensor (7) is configured to detect a temperature of the display panel (1) (Figures 1 and 4; [0077]); 

    PNG
    media_image1.png
    516
    827
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    470
    663
    media_image2.png
    Greyscale

a change-temperature component (heat dissipation; [0028]) in a display area of the display panel (1); 
Note: Furukawa teaches in para. [0028] that an amount of heat dissipation from the liquid crystal display panel to an outside region in a certain period of time. Thus, with broadest reasonable interpretation, it can be considered that ‘heat 
a controller (8; Fig. 1; [0071]; i.e. control section) electrically connected to the temperature sensor (7) and the change-temperature component (heat dissipation that occurs in LCD panel 4 which is connected to controller 8; Fig. 1), 
Note: Furukawa teaches in Fig. 1, para. [0077] that the temperature sensor 7 detects the in-device temperature of the liquid crystal display device 1 and transmit the detection result to the control section 8. Furukawa further teaches in Fig. 4, para. [0090] that the amount of change in the temperature of the liquid crystal display panel 4 depends on the amount of heat dissipation from the liquid crystal display panel 4 to the outside region and an amount of increase in the temperature of the liquid crystal display panel 4 due to the incident light. 
But Furukawa fails to teach explicitly, wherein the change-temperature component is configured to perform a change-temperature treatment on the display panel; 
However, in analogous art, Lee discloses, wherein the change-temperature component (a cooling system; [0058]) is configured to perform a change- 
Note: Lee teaches in para. [0058] with respect to Fig. 7 that if the controller of the LCD panel connected to the current detecting part 45 through the temperature sense pattern 40 detects an unacceptable temperature of the LCD panel, the controller may perform the temperature compensation. Thus, if the temperature of the LCD panel is unacceptably low or high, it may be possible to compensate for the temperature of the LCD panel by using a heating system or a cooling system.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Furukawa and Lee before him/her, to modify the teachings of detecting the temperature of the LCD display using a temperature sensor as taught by Furukawa and to include the teachings of using a heating or cooling element to compensate for unacceptable LCD display temperature as taught by Lee since in order to lower the temperature of LCD display when it is unacceptably high, a heat sink or a cooling system needs to be used ([0058]). This is a much safer and quicker way of lowering the temperature of a display device and preserve the quality of the image display of the LCD panel. Absent this important teaching in Furukawa, a person with ordinary skill in the art would be motivated to look for it in Lee while forming a display panel of Furukawa. 
With the teaching of the change-temperature component being configured to perform a change-temperature treatment on the display panel from Lee, the combination of Furukawa and Lee further teaches, wherein the controller (8; Fig. 1; [0071]; i.e. control section; Furukawa Reference) is configured to control the change-temperature component (a cooling system; [0058]; Lee Reference) to operate according to the temperature of the display panel (1; Fig. 1; [0070]; i.e. liquid crystal display device; Furukawa Reference). 
Note: When the temperature of the display panel is too high, the controller would send the control signal output of section 35 (Fig. 6; Furukawa Reference) to the cooling system and the cooling system would be activated and would lower the temperature of the LCD panel to an acceptable level. 

Regarding claim 2, the combination of Furukawa and Lee teaches, the display panel (Fig. 6; [0050]), wherein the temperature sensor (40; Fig. 6; [0050]; i.e. temperature sense pattern) comprises a thin film transistor (Fig. 6; [0023]).
Note: Lee teaches in para. [0023] that the liquid crystal display device includes forming a temperature sense pattern provided within a non-display area of a liquid crystal display panel, the temperature sense pattern having a thin film transistor structure.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Furukawa and Lee before him/her, to modify the teachings of a temperature sensor in LCD display as 

Regarding claim 3, the combination of Furukawa and Lee teaches, the display panel according to claim 1, wherein the change-temperature component (cooling system; [0058]; Lee Reference) comprises at least one of a heating component and a heat dissipation component (cooling system which is same as a heat dissipation component) ([0058]; Lee Reference).  
Note: Lee teaches in para. [0058] that when the temperature of the LCD panel is unacceptably low or high, it may be possible to compensate for the temperature of the LCD panel by using a heating system or a cooling system.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Lee as applied to claim 3, and further in view of US 5,986,306 A (Nakajima).
Regarding claim 5, the combination of Furukawa and Lee teaches, a cooling system as a heat dissipation component of the display panel in claim 3 but fails to teach, the heat dissipation component comprises a silicon thin film heat sink.  
However, in analogous art, Nakajima discloses, the heat dissipation component (508; Fig. 5C; col. 5, lines 59-64; i.e. intrinsic region) comprises a silicon thin film heat sink (Fig. 5C; col. 5, lines 59-64; col. 2, lines 44-46).
Note: The intrinsic thin film 508 is part of the thin film transistor structure which is made of silicon (col. 2, lines 44-46).

    PNG
    media_image3.png
    314
    402
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Furukawa, Lee and Nakajima before him/her, to modify the teachings of using a cooling system as the heat dissipation component as taught by Lee and to include the teachings of using a silicon thin film heat sink as the heat dissipation component as taught by Nakajima since the heat sink formed of thin film layer which is made of the same layer as the channel forming region of the thin film transistor provides highly efficient heat dissipation of the device, thereby realizing a highly reliable semiconductor device (col. 4, lines 33-37; col. 2, lines 11-14) and absent this important teaching in Furukawa and Lee, a person with . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Lee as applied to claim 3, and further in view of WO 2016/197966 A1 (Cai).
Regarding claim 6, the combination of Furukawa and Lee teaches, a cooling system as a heat dissipation component of the display panel in claim 3 (Fig. 7; [0058]; Lee Reference) but fails to teach, wherein the heat dissipation component comprises a semiconductor heat dissipation structure, wherein the semiconductor heat dissipation structure comprises: 
a first electrode; 
a P-type semiconductor layer electrically connected to the first electrode; 
an N-type semiconductor layer connected to the P-type semiconductor layer; and 
a second electrode electrically connected to the N-type semiconductor layer.  
However, in analogous art, Cai discloses, wherein the heat dissipation component comprises a semiconductor heat dissipation structure (Fig. 2; [0053] – [0058]), wherein the semiconductor heat dissipation structure comprises: 
a first electrode (52; Fig. 2; [0057]; i.e. second electrode); 

an N-type semiconductor layer (40/61/41/10; Figures 1 and 2; [0053] - [0062]; i.e. first transparent heat dissipation layer/conductive film/first transparent conductive layer/n-type semiconductor layer) connected to the P-type semiconductor layer (50/61/51/20); and 
a second electrode (42; Fig. 2; [0057]; i.e. first electrode) electrically connected to the N-type semiconductor layer (40/61/41/10).  

    PNG
    media_image4.png
    359
    668
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    227
    847
    media_image5.png
    Greyscale

 heat dissipation component as taught by Lee and to include the teachings of using a p-n junction type heat dissipation component as taught by Cai since the heat sink formed using a pn junction with transparent heat dissipation layers substantially improves the heat dissipation performance and thereby improve the luminous performance of display-type devices ([0012]). Absent this important teaching in Furukawa and Lee, a person with ordinary skill in the art would be motivated to look for it in Cai while forming a display panel of Furukawa.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa and Lee as applied to claim 3, and further in view of US 2013/0163204 A1 (Huang).
Regarding claim 9, the combination of Furukawa and Lee teaches claim 3 but fails to teach, the display panel, wherein the heat dissipation component comprises a plurality of heat dissipation sub-components in an array. 
However, in analogous art, Huang discloses, the display panel, wherein the heat dissipation component (130; Fig. 1; [0018]; i.e. heat dissipation sheet) comprises a plurality of heat dissipation sub-components (plurality of heat dissipation sheets 130) in an array (Fig. 1; [0018]).

    PNG
    media_image6.png
    392
    607
    media_image6.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Furukawa, Lee and Huang before him/her, to modify the teachings of using a cooling system as the heat dissipation component as taught by Lee and to include the teachings of heat dissipation component comprising a plurality of heat dissipation sub-components in an array as taught by Huang since in general, having plurality of heat dissipation sub-components facilitates replacement of a damaged heat dissipation sheet easily and cost-effectively, and in particular, having a plurality of heat dissipation sub-components facilitates cooling of localized heating quickly by activating the required heat dissipation sheet. Absent this important teaching in Furukawa and Lee, a person with ordinary skill in the art would be motivated to look for it in Huang while forming a display panel of Furukawa. 

Regarding claim 10, the combination of Furukawa and Lee teaches claim 3 but fails to teach, the display panel, wherein the display panel further comprises an array substrate, and wherein the heat dissipation component is on the array substrate.  
However, in analogous art, Huang discloses, the display panel, wherein the display panel (120; Fig. 4; [0025]; i.e. display panel) further comprises an array substrate (124; Fig. 4; [0025]; i.e. array substrate), and 
wherein the heat dissipation component (130; Fig. 1; [0018]; i.e. heat dissipation sheet) is on the array substrate (124; in an upside down position).  

    PNG
    media_image7.png
    371
    522
    media_image7.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Furukawa, Lee and Huang before him/her, to modify the teachings of using a heat dissipation component in the display panel as taught by Lee and to include the teachings of heat dissipation component being placed on the array substrate of the display panel as taught by Huang since this is the optimum placement of the heat dissipation element 130 so that the heat generated in the display panel can be quickly removed through the heat dissipation components 130 and thus slow down the aging of the emissive layer 126 and avoid the non-uniformity of the displayed images otherwise caused due to the aging of emissive layer 126 ([0023]). Absent this important teaching in Furukawa and Lee, a person with ordinary skill in the art would be motivated to look for it in Huang while forming a display panel of Furukawa. 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0253675 A1 (Furukawa) and further in view of US 2005/0093812 A1 (Lee).
Regarding claim 11, Furukawa discloses, a method for improving display quality of a display panel (1; Fig. 1; [0070]; i.e. liquid crystal display device) comprising: 

    PNG
    media_image1.png
    516
    827
    media_image1.png
    Greyscale

PCT Application No.: PCT/CN2018/086514Page 6detecting a temperature (using a temperature sensor 7; Fig. 1; [0071]) of the display panel (1) (Figures 1 and 6; [0077], [0088]; the LCD panel temperature is calculated in section 33 of Fig. 6); and 
Note: Maintaining a safe temperature range for the display panel using a temperature sensor and a controller ensures an improved display quality of the display panel. Thus the preamble of the claim does not get any additional weight.Note: 

    PNG
    media_image8.png
    812
    814
    media_image8.png
    Greyscale

determining whether the temperature of the display panel (1) exceeds a preset temperature range (Figures 5-6; [0089] – [0094]; uses the look-up table of Fig. 5), and 
Note: Furukawa teaches in para. [0093] – [0094] that the threshold value discrimination section 34 compares the temperature TP of the liquid crystal display panel 4 calculated by the panel temperature calculation section 33 with threshold values of the temperature ranges respectively corresponding to the OS table memories 1a to 1d (Fig. 5), and selects an 
But Furukawa fails to teach explicitly, performing a change-temperature treatment on the display panel when the temperature of the display panel exceeds the preset temperature range, such that the temperature of the display panel is maintained within the preset temperature range.
However, in analogous art, Lee discloses, performing a change-temperature treatment (cooling; [0058]) on the display panel (Fig. 6; [0050]) when the temperature of the display panel exceeds the preset temperature range, such that the temperature of the display panel is maintained within the preset temperature range ([0058]).
Note: Lee teaches in para. [0058] that if the controller of the LCD panel connected to the current detecting part 45 through the temperature sense pattern 40 detects an unacceptable temperature of the LCD panel, the controller may perform the temperature compensation. Thus, if the temperature of the LCD panel is unacceptably low or high, it may be possible to compensate for the temperature of the LCD panel by using a heating system or a cooling system.



Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent forms including all of the limitations of the base claims and any intervening claims.
Regarding claim 7, the closest prior art, US 2010/0253675 A1 (Furukawa), in combination with US 2005/0093812 A1 (Lee), US 5,986,306 A (Nakajima), WO 2016/197966 A1 (Cai) and US 2013/0163204 A1 (Huang), fails to disclose, “the display panel according to claim 6, wherein the first electrode and the second electrode are in a same layer, and wherein the P-type semiconductor layer and the N-type semiconductor layer are in a same layer”, in combination with the additionally claimed features, as are claimed by the Applicant.  
Regarding claim 8, the closest prior art, US 2010/0253675 A1 (Furukawa), in combination with US 2005/0093812 A1 (Lee), US 5,986,306 A (Nakajima), WO 2016/197966 A1 (Cai) and US 2013/0163204 A1 (Huang), fails to disclose, “the display panel according to claim 6, wherein the display panel further comprises a gate signal line, and wherein the second electrode is connected to the gate signal line”, in combination with the additionally claimed features, as are claimed by the Applicant.  


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2006/0033697A1 (Yang) – A temperature sensing apparatus for a liquid crystal display device is disclosed. The apparatus can measure the device temperature without the existence of a conventional PN junction. The temperature sensing apparatus comprises at least one thin-film transistor (TFT) cell, a variable current source, a buffer and a sensing circuit. Each TFT cell has its respective drain and gate coupled together and a source coupled to a ground.
2. US 2004/0263450 A1 (Lee) - The method and apparatus for measuring response time of liquid crystal are disclosed which include controlling temperature of a liquid crystal display panel, generating a liquid crystal driving signal having a variable voltage level, and supplying the liquid crystal driving signal to the liquid crystal display panel, detecting the response property corresponding to the liquid crystal driving signal, and adjusting the variable voltage level until the response property reaches a desired level.
3. US 2016/0021703 A1 (McDonald) - An electronic display panel is disclosed for installation on devices subject to temperature fluctuations, the panel comprising a controller configured to deactivate the display panel when 
4. US 2004/0036834 A1 (Ohnishi) - A liquid crystal display device is disclosed including a first substrate, a second substrate opposing the first substrate, a liquid crystal layer provided in a gap between the first substrate and the second substrate, and a temperature adjustment member formed on the first substrate and/or the second substrate. The liquid crystal display device is capable of displaying an image with a high quality and with a high response speed for various liquid crystal panels and display modes by designing the apparatus in view of the panel temperature and the temperature characteristics of the liquid crystal composition.
5. US 2003/0231157 A1 (Sugino) - A liquid crystal display device is disclosed for displaying a video on a liquid crystal display panel having a liquid crystal layer and electrodes for applying a data voltage to the liquid crystal layer. It is provided with an inputting means for inputting time information for reserving viewing a video program and a heating means for warming the liquid crystal display panel for a specified period before the time preset to start the viewing. The period of warming the liquid crystal display panel is determined based on a working ambient temperature.
6. US 7,741,700 B2 (Kuroda) - A semiconductor device having sufficiently high heat dissipation performance is disclosed without increasing the area of the chip. The device includes a plurality of HBTs and a plurality of diodes one-dimensionally and alternately arranged on semiconductor substrate. 
7. US 2005/0083443 A1 (Lee) – A liquid crystal display device having a function of temperature maintenance is disclosed. The LCD includes a liquid crystal panel having a common heating electrode and a temperature detection unit formed in a predetermined region of the liquid crystal panel, for detecting a temperature of the liquid crystal panel and controlling a current applied to the common heating electrode.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


03/02/2021